Title: To James Madison from George Washington, 18 November 1786
From: Washington, George
To: Madison, James


My Dr. Sir,
Mount Vernon 18th. Novr. 1786.
Not having sent to the Post Office with my usual regularity, your favor of the 8th. did not reach me in time for an earlier acknowledgment than of this date.
It gives me the most sensible pleasure to hear that the Acts of the present Session, are marked with wisdom, justice & liberality. They are the palladium of good policy, & the only paths that lead to national happiness. Would to God every State would let these be the leading features of their constituents characters: those threatening clouds which seem ready to burst on the Confederacy, would soon dispel. The unanimity with which the Bill was received, for appointing commissioners agreeably to the recommendation of the Convention at Annapolis; and the uninterrupted progress it has met with since, are indications of a favourable issue. It is a measure of equal necessity & magnitude; & may be the spring of reanimation.
Altho’ I have bid a public adieu to the public walks of life, & had resolved never more to tread that theatre; yet, if upon an occasion so interesting to the well-being of the confederacy it should have been the wish of the assembly that I should have been an associate in the business of revising the foederal System; I should, from a sense of the obligation I am under for repeated proofs of confidence in me, more than from any opinion I should have entertained of my usefulness, have obeyed its call; but it is now out of my power to do this with any degree of consistency—the cause I will mention.
I presume you heard Sir, that I was first appointed, & have since been rechosen President of the Society of the Cincinnati; & you may have understood also that the triennial Genl. Meeting of this body is to be held in Philada. the first monday in May next. Some particular reasons combining with the peculiar situation of my private concerns; the necessity of paying attention to them; a wish for retirement & relaxation from public cares, and rheumatic pains which I begin to feel very sensibly, induced me on the 31st. ulto. to address a circular letter to each State society informing them of my intention not to be at the next Meeting, & of my desire not to be re-chosen President. The Vice President is also informed of this, that the business of the Society may not be impeded by my absence. Under these circumstances it will readily be perceived that I could not appear at the same time & place on any other occasion, without giving offence to a very respectable & deserving part of the community—the late officers of the American Army.
I feel as you do for our acquaintance Colo. Lee; better never have delegated, than left him out; unless some glaring impropriety of conduct had been ascribed to him. I hear with pleasure that you are in the new choice. With sentiments of the highest esteem & affectn. I am &c.
Go: Washington
